DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1- 11 are pending in this application.
Claims 1 and 7 have been amended by Applicant.
Claims 2-4 and 8-10 previously cancelled by Applicant.

Response to Arguments
Regarding Rejections Under 35 USC 103:  Applicant’s arguments with respect to claims 1, 5-7 and 11 have been considered but are moot because amended independent claims 1 and 7 necessitate new grounds of rejection.  Specifically, amended claim 1 and 7 limitation “the degree of tracking caution is defined as a degree of difficulty in tracking the target object based on a condition quality of the surrounding environment” does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2022 was filed after the mailing date of the Non Final Office Action on 4/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz et al. (US 20210110484 A1) in view of Medeiros et al. (US 20190361460 A1) and Hosokawa et al. (US 10600322 B2 ).

Regarding Claim 1, Shalev-Shwartz teaches an autonomous driving apparatus (Shalev-Shwartz [0038] “devices of a navigation system for an autonomous vehicle“) comprising:  2a sensor unit configured to detect a target object around an ego vehicle being 3autonomously driven (Shalev-Shwartz , [0063] “image acquisition unit...may include one or more image capture devices”, [0128] “image capture devices...may acquire images of close-up objects within a few meters from the vehicle. Image capture devices...may also be configured to acquire images of objects at ranges more distant from the vehicle” Examiner interprets “image acquisition unit” as sensor unit);  4a memory configured to store map information (Shalev-Shwartz, [0096] “Map database...may include any type of database for storing map data useful to system”); and  sa processor configured to control autonomous driving of the ego vehicle being 6autonomously driven (Shalev-Shwartz ,[0090] “processor...may control operation of various aspects of system”, [0137] “vehicle...navigates without human intervention, system...may automatically control the braking, acceleration, and/or steering of vehicle”), based on the map information stored in the memory  (Shalev-Shwartz, [0156] “the navigational response may be based (partially or fully) on map data“) and a track indicative 7of a state trajectory of the target object estimated based on a measurement value of a location of 8the target object detected by the sensor unit (Shalev-Shwartz, [0165] “Processing unit…may calculate the motion of candidate objects by observing the different positions of the objects across multiple image frames, which are captured at different times. Processing unit…may use the position and time values as inputs into mathematical models for calculating the motion of the candidate objects” Examiner interprets “motion of the candidate objects” as trajectory of the target object ), 9wherein the processor is configured to:  extract one or more valid measurement values within a validation gate of an 11estimate of the location of the target object (Shalev-Shwartz, [0164] “processing unit…may construct a set of measurements for the detected objects. Such measurements may include, for example, position…derived information”, Examiner interprets “set of measurements” as measurement values within a validation gate and “derived information” as extract), iogenerated based on the measurement value 12of the location (Shalev-Shwartz, [0164] “processing unit…may construct a set of measurements for the detected objects. Such measurements may include, for example, position, velocity, and acceleration values…relative to vehicle”), among one or more measurement values output by the sensor unit (Shalev-Shwartz, [0164] “processing unit…may identify vehicles and pedestrians appearing within the set of captured images and derive information (e.g., position, speed, size) associated with the vehicles and pedestrians”) ; 13form a track of the target object by taking into consideration a probability that 14each of the extracted valid measurement values corresponds to a measurement value of isthe location of the target object at a current timing (Shalev-Shwartz [0165] “Processing unit…may perform optical flow analysis in combination…to provide redundancy for detecting vehicles and pedestrians and increase the reliability of system”, [0170] “processing unit…may track the candidate objects across consecutive image frames, estimate the real-world position of the candidate objects, and filter out those objects that are moving (which are unlikely to be traffic lights) “) and follow a trajectory of the target object using the 16track (Shalev-Shwartz,  [0165] “Processing unit…may calculate the motion of candidate objects by observing the different positions of the objects across multiple image frames, which are captured at different times” Examiner interprets “motion of the candidate objects” as trajectory of the target object); and extract the valid measurement values by adjusting a size of the validation gate 18based on a time period during which the tracking of the target object is maintained (Shalev-Shwartz, [0164] “processing unit…may construct a set of measurements for the detected objects. Such measurements may include, for example, position…processing unit…may construct the measurements based on estimation techniques using a series of time-based observations such as Kalman filters…scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle…to reach the object…derived information”, Examiner interprets “set of measurements” as measurement values within a validation gate and “derived information” as extract and 19surrounding environment information of the ego vehicle being autonomously driven (Shalev-Shwartz, [0098] “the host vehicle sensor based information or any other type of information relating to the environment of the host vehicle”); extract the valid measurement values (Shalev-Shwartz, [0164] “processing unit…may construct a set of measurements for the detected objects. Such measurements may include, for example, position…derived information”, Examiner interprets “set of measurements” as measurement values within a validation gate and “derived information” as extract); and decrease the size of the validation gate by reducing the threshold according to an increase in the time period during which the following of a trajectory of the target object is maintained (Shalev-Shwartz, [0164] “processing unit…may construct a set of measurements for the detected objects.  Such measurements may include, for example, position…processing unit…may construct the measurements based on estimation techniques using a series of time-based observations such as Kalman filters…scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle…to reach the object…derived information”, Examiner interprets “set of measurements” as measurement values within a validation gate,  “derived information” as extract and “time to collision” as the threshold), wherein: in the extracting of the one or more valid measurement values, the processor increases or decreases the size of the validation gate by adjusting the threshold using an environment weight into which a degree of tracking caution based on the surrounding environment information has been incorporated (Shalev-Shwartz, [0169] “processing unit…may consider additional sources of information to further develop a safety model for vehicle…in the context of its surroundings”, [0237] “system trained through machine learning may offer a degree of safety, [0289] “navigational constraints may be imposed for safety purposes. The constraints may include a minimum safe driving distance with respect to a pedestrian, a target vehicle, a road barrier, or a detected object…In certain situations, these constraints may be relaxed…In such situations, the system may relax one or more predefined constraints and implement a less stringent constraint”); the surrounding environment information comprises at least one of a shape, attributes, a traffic condition, and a road surface condition of a front road (Shalev-Shwartz, [0192] “Sensing.... a “sensed state,” describing information extracted from a scene in the environment of the host vehicle. The sensed state may include sensed information relating to target vehicles, lane markings, pedestrians, traffic lights, road geometry, lane shape, obstacles, distances to other objects/vehicles, relative velocities, relative accelerations, among any other potential sensed information”); and the processor is configured to, as the degree of tracking caution becomes higher (Shalev-Shwartz, [0352] “the relative velocity, relative acceleration, increases in relative acceleration, following distance, etc., relative to a host vehicle may be tracked to determine if the target vehicle is aggressive”, Examiner interprets “tracked to determine if the target vehicle is aggressive” as reading on degree of tracking caution becomes higher), increase the size of the threshold by increasing the environment weight so that the size of a validation gate is increased  (Shalev-Shwartz, [00353] “If the target vehicle is determined to have a level of aggression exceeding a threshold…the host vehicle may be inclined to give way to the target vehicle”).
Shalev-Shwartz does not teach determine whether a Mahalanobis distance determined based on an innovation between 4the measurement value and the estimate of the location of the target object and covariance of the sinnovation is less than a threshold to determine the size of the validation gate.  However, Medeiros teaches these limitations.

Medeiros teaches determine whether a Mahalanobis distance determined based on an innovation between 4the measurement value and the estimate of the location of the target object (Medeiros, [0035] “A Mahalanobis distance is used to produce a local estimate concerned about the reliability of the measurement”, [0010] “local estimate of a location of the target object when applied to the tracking data” ) and covariance of the sinnovation (Medeiros, [0045] “innovation covariance”) is less than a threshold to determine the size of the validation gate (Medeiros, [0073] “comparing to a threshold, e.g. the Jaccard Index”, [0072] “tracker that is less than the Jaccard Index”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev-Shwartz to include a Mahalanobis distance determined based on an innovation between 4the measurement value and the estimate of the location of the target object as taught by Medeiros in order to address this weakness compared to the susceptibility to abnormally large errors in estimation with the Kalman filter. (Medeiros, [0041]).

Shalev-Shwartz  further does not teach the degree of tracking caution is defined as a degree of difficulty in tracking the target object based on a condition quality of the surrounding environment. However, Hosokawa teaches this limitation (Hosokawa, see at least (Col 19 lines 22-28) “the detection rule may further include a relative position of the detection target (e.g. forward and to the right or the like) for the mobile object…located at this position…may further include environment conditions of a case in which the detection is to be performed by applying this rule, e.g. the brightness of the surrounding area or the like”, (Col 19 lines 39-41) “The rule setting section…may set the difficulty of the detection in association with the detection rule”; Examiner interprets “detection target” as target object and “mobile object” as ego vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev-Shwartz to include the degree of tracking caution is defined as a degree of difficulty in tracking the target object based on a condition quality of the surrounding environment as taught by Hosokawa in order to determine the detection reliability associated with the one mobile object…in the mobile object database…The event server…may register/update the information concerning the one event/candidate event and the group including the event reliability thereof, for the event list/candidate event list, using the target event agent” (Hosakawa, Col 18, lines 1-4).
40eagrdingRegarding Claim 6, Shalev-Shwartz teaches the autonomous driving apparatus of claim 1 (Shalev-Shwartz, [0038] “devices of a navigation system for an autonomous vehicle”), wherein the sensor unit comprises at least one of a LIDAR sensor, a radar sensor, and a camera sensor [0038] devices of a navigation system for an autonomous vehicle (Shalev-Shwartz, [0083] “image acquisition unit...may include one or more image capture devices (e.g., cameras, CCDs, or any other type of image sensor”).
1ReaReaReaRegarding Claim 7, Shalev-Shwartz  teaches a method of controlling autonomous driving of an ego vehicle being 2autonomously driven (Shalev-Shwartz [0038] “devices of a navigation system for an autonomous vehicle“), wherein a processor controls autonomous driving of the ego vehicle being 3autonomously driven based on map information stored in a memory (Shalev-Shwartz, [0096] “Map database...may include any type of database for storing map data useful to system”) and a track indicative of a 4state trajectory of a target object around the ego vehicle being autonomously driven (Shalev-Shwartz, [0165] “Processing unit…may calculate the motion of candidate objects by observing the different positions of the objects across multiple image frames, which are captured at different times. Processing unit…may use the position and time values as inputs into mathematical models for calculating the motion of the candidate objects” Examiner interprets “motion of the candidate objects” as trajectory of the target object ), estimated sbased on a measurement value of a location of the target object detected by a sensor unit (Shalev-Shwartz , [0063] “image acquisition unit...may include one or more image capture devices”, [0128] “image capture devices...may acquire images of close-up objects within a few meters from the vehicle. Image capture devices...may also be configured to acquire images of objects at ranges more distant from the vehicle” Examiner interprets “image acquisition unit” as sensor unit), the 6method comprising:  7extracting, by the processor, one or more valid measurement values within a validation 8gate of an estimate of the location of the target object (Shalev-Shwartz, [0164] “processing unit…may construct a set of measurements for the detected objects. Such measurements may include, for example, position…derived information”, Examiner interprets “set of measurements” as measurement values within a validation gate and “derived information” as extract), generated based on the measurement value 9of the location (Shalev-Shwartz, [0164] “processing unit…may construct a set of measurements for the detected objects. Such measurements may include, for example, position, velocity, and acceleration values…relative to vehicle”), among one or more measurement values output by the sensor unit (Shalev-Shwartz, [0164] “processing unit…may identify vehicles and pedestrians appearing within the set of captured images and derive information (e.g., position, speed, size) associated with the vehicles and pedestrians”); and  10forming, by the processor, a track of the target object by taking into consideration a 11probability that each of the extracted valid measurement values corresponds to a measurement 12value of the location of the target object at a current timing and following a trajectory the target object using 13the track (Shalev-Shwartz [0165] “Processing unit…may perform optical flow analysis in combination…to provide redundancy for detecting vehicles and pedestrians and increase the reliability of system”, [0170] “processing unit…may track the candidate objects across consecutive image frames, estimate the real-world position of the candidate objects, and filter out those objects that are moving (which are unlikely to be traffic lights) “), 14wherein in the extracting of the one or more valid measurement values, the processor isextracts the valid measurement values by adjusting a size of the validation gate based on time 16period during which the tracking of the target object is maintained (Shalev-Shwartz, [0164] “processing unit…may construct a set of measurements for the detected objects. Such measurements may include, for example, position…processing unit…may construct the measurements based on estimation techniques using a series of time-based observations such as Kalman filters…scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle…to reach the object…derived information”, Examiner interprets “set of measurements” as measurement values within a validation gate and “derived information” as extract) and surrounding environment 17information of the ego vehicle being autonomously driven (Shalev-Shwartz, [0098] “the host vehicle sensor based information or any other type of information relating to the environment of the host vehicle”); extracts the valid measurement values (Shalev-Shwartz, [0164] “processing unit…may construct a set of measurements for the detected objects. Such measurements may include, for example, position…derived information”, Examiner interprets “set of measurements” as measurement values within a validation gate and “derived information” as extract); and decreases the size of the validation gate by reducing the threshold according to an increase in the time period during which the following of a trajectory of the target object is maintained (Shalev-Shwartz, [0164] “processing unit…may construct a set of measurements for the detected objects.  Such measurements may include, for example, position…processing unit…may construct the measurements based on estimation techniques using a series of time-based observations such as Kalman filters…scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle…to reach the object…derived information”, Examiner interprets “set of measurements” as measurement values within a validation gate,  “derived information” as extract and “time to collision” as the threshold), wherein: in the extracting of the one or more valid measurement values, the processor increases or decreases the size of the validation gate by adjusting the threshold using an environment weight into which a degree of tracking caution based on the surrounding environment information has been incorporated (Shalev-Shwartz, [0169] “processing unit…may consider additional sources of information to further develop a safety model for vehicle…in the context of its surroundings”, [0237] “system trained through machine learning may offer a degree of safety, [0289] “navigational constraints may be imposed for safety purposes. The constraints may include a minimum safe driving distance with respect to a pedestrian, a target vehicle, a road barrier, or a detected object…In certain situations, these constraints may be relaxed…In such situations, the system may relax one or more predefined constraints and implement a less stringent constraint”); the surrounding environment information comprises at least one of a shape, attributes, a traffic condition, and a road surface condition of a front road (Shalev-Shwartz, [0192] “Sensing.... a “sensed state,” describing information extracted from a scene in the environment of the host vehicle. The sensed state may include sensed information relating to target vehicles, lane markings, pedestrians, traffic lights, road geometry, lane shape, obstacles, distances to other objects/vehicles, relative velocities, relative accelerations, among any other potential sensed information”); and the processor is configured to, as the degree of tracking caution becomes higher (Shalev-Shwartz, [0352] “the relative velocity, relative acceleration, increases in relative acceleration, following distance, etc., relative to a host vehicle may be tracked to determine if the target vehicle is aggressive”, Examiner interprets “tracked to determine if the target vehicle is aggressive” as reading on degree of tracking caution becomes higher), increase the size of the threshold by increasing the environment weight so that the size of a validation gate is increased  (Shalev-Shwartz, [00353] “If the target vehicle is determined to have a level of aggression exceeding a threshold…the host vehicle may be inclined to give way to the target vehicle”).
Shalev-Shwartz does not teach determines whether a Mahalanobis distance determined based on an innovation between 4the measurement value and the estimate of the location of the target object and covariance of the sinnovation is less than a threshold to determine the size of the validation gate.  However, Medeiros teaches these limitations.

Medeiros teaches determine whether a Mahalanobis distance determined based on an innovation between 4the measurement value and the estimate of the location of the target object (Medeiros, [0035] “A Mahalanobis distance is used to produce a local estimate concerned about the reliability of the measurement”, [0010] “local estimate of a location of the target object when applied to the tracking data” ) and covariance of the sinnovation (Medeiros, [0045] “innovation covariance”) is less than a threshold to determine the size of the validation gate (Medeiros, [0073] “comparing to a threshold, e.g. the Jaccard Index”, [0072] “tracker that is less than the Jaccard Index”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev-Shwartz to include a Mahalanobis distance determined based on an innovation between 4the measurement value and the estimate of the location of the target object as taught by Medeiros in order to address this weakness compared to the susceptibility to abnormally large errors in estimation with the Kalman filter. (Medeiros, [0041]).

Shalev-Shwartz  further does not teach the degree of tracking caution is defined as a degree of difficulty in tracking the target object based on a condition quality of the surrounding environment. However, Hosokawa teaches this limitation (Hosokawa, see at least (Col 19 lines 22-28) “the detection rule may further include a relative position of the detection target (e.g. forward and to the right or the like) for the mobile object…located at this position…may further include environment conditions of a case in which the detection is to be performed by applying this rule, e.g. the brightness of the surrounding area or the like”, (Col 19 lines 39-41) “The rule setting section…may set the difficulty of the detection in association with the detection rule”; Examiner interprets “detection target” as target object and “mobile object” as ego vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev-Shwartz to include the degree of tracking caution is defined as a degree of difficulty in tracking the target object based on a condition quality of the surrounding environment as taught by Hosokawa in order to determine the detection reliability associated with the one mobile object…in the mobile object database…The event server…may register/update the information concerning the one event/candidate event and the group including the event reliability thereof, for the event list/candidate event list, using the target event agent” (Hosakawa, Col 18, lines 1-4).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz et al. (US 20210110484 A1) in view of Medeiros et al. (US 20190361460 A1) and  in further view of Hosokawa et al. (US 10600322 B2 ) and Takabayashi (US 20110295548 A1).
1ReagrdRegarding Claim 5, Shalev-Shwartz the autonomous driving apparatus of claim 1 (Shalev-Shwartz, [0038] “devices of a navigation system for an autonomous vehicle”), wherein the processor is 2configured to: 3update the track using a method of updating the estimate of the location of the target 4object over time (Shalev-Shwartz, [0164] “processing unit…may construct the measurements based on estimation techniques using a series of time-based observations”); sstore, in the memory (Shalev-Shwartz, [0081] “stored information”, [0085] “memory”), and perform track management through an initialization of the track (Shalev-Shwartz, [0164] “processing unit…may construct the measurements based on estimation techniques using a series of time-based observations” Shalev-Shwartz discloses a Kalman filter [0164] which is obvious to one of ordinary skill in the art as initializing by estimating and offsetting measurement error).  Shalev-Shwartz does not teach a history in which the track is updated.  However, Takabayashi teaches this limitation (Takabayashi, [0205] “The object correlation unit…stores data indicating the generated or updated trajectory, using the storage device”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev-Shwartz to include a history in which the track is updated as taught by Takabayashi  in order to determine determines whether or not there is one of other peripheral object observation data fitting no trajectory that may form a new trajectory (Takabayashi, [0204]).

1Reagrsign ReaReaReaReaRegarding Claim 11, Shalev-Shwartz  teaches the method of claim 7 (Shalev-Shwartz, [0038] “devices of a navigation system for an autonomous vehicle”), further comprising:  2updating, by the processor, the track using a method of updating the estimate of the 3location of the target object over time (Shalev-Shwartz, [0164] “processing unit…may construct the measurements based on estimation techniques using a series of time-based observations”;  4storing, in the memory (Shalev-Shwartz, [0081] “stored information”, [0085] “memory”), and performing track management through an initialization of the track.  Shalev-Shwartz does not teach a history in which the track is updated (Shalev-Shwartz, [0164] “processing unit…may construct the measurements based on estimation techniques using a series of time-based observations” Shalev-Shwartz discloses a Kalman filter [0164] which is obvious to one of ordinary skill in the art as initializing by estimating and offsetting measurement error).  However, Takabayashi teaches this limitation (Takabayashi, [0205] “The object correlation unit…stores data indicating the generated or updated trajectory, using the storage device”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev-Shwartz to include a history in which the track is updated as taught by Takabayashi in order to determine determines whether or not there is one of other peripheral object observation data fitting no trajectory that may form a new trajectory (Takabayashi, [0204]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lecart et al. (US 20190228232 A1) discloses update the track using a method of updating the estimate of the location of the target object over time and a history in which the track is updated (Lecart, [0155] The trajectory parameter of the track object stored in memory…is then updated”).
Ren et al. (US 20180217607 A1) discloses track indicative of a state trajectory of the target object estimated based on a measurement value of a location of the target object   (Ren, [0062] “ observed objects…and reference objects…on the selected route are performed based on time and locations”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P./Examiner, Art Unit 3662                

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662